NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                EMANUEL MICHAEL,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5055
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00757-CFL, Judge Charles F.
Lettow.
               ______________________

               Decided: March 15, 2016
               ______________________

   EMANUEL MICHAEL, Decatur, GA, pro se.

    TAMARA N. ROUNTREE, Environment and Natural
Resources Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by JOHN C. CRUDEN.
                 ______________________
2                                             MICHAEL   v. US




     Before PROST, Chief Judge, DYK, and O’MALLEY, Cir-
                      cuit Judges.
PER CURIAM.
     Emanuel Michael appeals a decision of the Court of
Federal Claims (the “Claims Court”). The Claims Court
dismissed his complaint for lack of subject matter juris-
diction, finding that he failed to timely file suit under 28
U.S.C. § 2501. Because we agree that Mr. Michael’s suit
is time-barred, we affirm.
                       BACKGROUND
    On August 20, 2014, Mr. Michael brought this pro se
action against the United States and other defendants in
the Claims Court, based on a variety of legal theories.
Mr. Michael’s complaint alleged various acts of interfer-
ence by federal, state, and local officials with a parcel of
land in Eatonton, Georgia, allegedly owned by a Native
American tribe. Mr. Michael asserts that he has been
authorized to represent the tribe in this suit. The inter-
fering acts named in the complaint were alleged to have
occurred between 1998 and 2000. The United States
brought a civil forfeiture action against the property in
2003 and received a judgment of forfeiture from the
District Court for the Middle District of Georgia on Sep-
tember 25, 2007. Mr. Michael’s complaint sought “declar-
atory and injunctive relief freeing the property of local
zoning and land use laws and prohibiting interference
with” the property. Michael v. United States, No. 14-
757L, 2014 WL 7149569, at *1 (Fed. Cl. Dec. 15, 2014).
    After denying Mr. Michael’s motion for a preliminary
injunction, the Claims Court granted the United States’
motion to dismiss for lack of subject matter jurisdiction.
Id. at *4. The Claims Court held that it lacked jurisdic-
tion over Mr. Michael’s case for numerous reasons, includ-
ing a lack of standing, lack of jurisdiction over claims
MICHAEL   v. US                                           3




against state and local officials, and failure to comply
with the six-year statute of limitations. Id. at *3–4. Mr.
Michael appealed. We have jurisdiction under 28 U.S.C.
§ 1295(a)(3). We review de novo the Claims Court’s
dismissal for lack of subject matter jurisdiction. Samish
Indian Nation v. United States, 419 F.3d 1355, 1363 (Fed.
Cir. 2005).
                       DISCUSSION
     The Claims Court lacks jurisdiction over claims
against state and local governments and their officials.
See 28 U.S.C. § 1491(a)(1); see also United States v. Sher-
wood, 312 U.S. 584, 588 (1941); Berdick v. United States,
612 F.2d 533, 536 (Ct. Cl. 1979). As to claims against the
United States, 28 U.S.C. § 2501 establishes a six-year
statute of limitations for all suits brought at the Claims
Court. “Every claim of which the United States Court of
Federal Claims has jurisdiction shall be barred unless the
petition thereon is filed within six years after such claim
first accrues.” 28 U.S.C. § 2501. The Supreme Court has
repeatedly held that the particular six-year statute of
limitations of § 2501 is “jurisdictional and thus not sub-
ject to equitable tolling.” United States v. Kwai Fun
Wong, 135 S. Ct. 1625, 1634 (2015); see also John R. Sand
& Gravel Co. v. United States, 552 U.S. 130, 134, 135
(2008). “A cause of action against the government has
first accrued when all the events which fix the govern-
ment’s alleged liability have occurred and the plaintiff
was or should have been aware of their existence.” San
Carlos Apache Tribe v. United States, 639 F.3d 1346, 1350
(Fed. Cir. 2011) (citation and internal quotation marks
omitted). “The question whether the pertinent events
have occurred is determined under an objective standard;
a plaintiff does not have to possess actual knowledge of all
the relevant facts in order for the cause of action to ac-
crue.” Fallini v. United States, 56 F.3d 1378, 1380 (Fed.
4                                             MICHAEL   v. US




Cir. 1995); see also San Carlos Apache Tribe, 639 F.3d at
1350.
    Mr. Michael’s complaint does not allege any injury
arising from any event that occurred after September 25,
2007, the date on which the district court issued a judg-
ment of forfeiture of the property in Eatonton, Georgia.
While the accrual of a claim at the Claims Court can be
suspended in rare circumstances where the government
concealed its acts or the plaintiff’s injury was “inherently
unknowable,” Ladd v. United States, 713 F.3d 648, 653
(Fed. Cir. 2013), Mr. Michael has not sufficiently alleged
that such circumstances exist in this case. Thus, any
cause of action Mr. Michael might have had accrued, at
the latest, by September 25, 2007. Mr. Michael filed his
complaint at the Claims Court on August 20, 2014,
months after the six-year limitations period had run.
    The Claims Court was therefore correct that Mr. Mi-
chael’s claims against the United States are time-barred.
We affirm the court’s dismissal. We need not reach other
jurisdictional issues, including, inter alia, whether Mr.
Michael has standing.
                       AFFIRMED
                          COSTS
    No costs.